PER CURIAM.
Twenty years after his first degree murder conviction and life sentence were affirmed on direct appeal, Lukely Riley filed a petition for writ of habeas corpus. We affirm the trial court’s order denying Riley’s petition because the grounds for relief asserted therein were cognizable either on direct appeal or during postjudgment proceedings pursuant to Florida Rule of Criminal Procedure 3.850. See Hardwick v. Dugger, 648 So.2d 100 (Fla.1994); State v. Broom, 523 So.2d 639 (Fla. 2d DCA 1988).
Affirmed.
CAMPBELL, A.C.J., and ALTENBERND and FULMER, JJ., concur.